ON MOTION FOR REHEARING.
Appellant Weatherby's motion for rehearing contends that the $3000 for "opinions" was properly allowable and paid out of the $30,000 appropriated to the Legal Department "For Operation: For general expense including communication, printing and binding, transportation . . ., travel . . . and for stationery and supplies" (Laws 1931, p. 18, sec. 7); and asserts that our ruling with respect to said item conflicts with a controlling ruling in Thatcher v. City of St. Louis, 343 Mo. 597, 122 S.W.2d 915, 917 (inadvertently overlooked by counsel upon original submission), reading: "Although he cannot obligate the State beyond appropriations made for such purposes, our Attorney General does have authority to employ special assistants. . . . Before this section (11277, R.S. 1929) was amended to authorize the appointment of such `other Assistants as may be necessary' (Laws 1933, p. 177) the Legislature recognized the need of more than the regular Assistant Attorneys General, and made appropriations for Special Assistants beyond the number specifically authorized by statute. [See Laws 1931, p. 10; Laws 1929, p. 48.]"
The Thatcher case involved the propriety of allowing and paying fees to attorneys representing the Attorney General out of the funds of a charitable trust, the subject matter of the litigation. Aside from the fact that a reading of the Thatcher case does not disclose that Laws 1931, page 18, section 7, was involved, we think it clear that the quoted observations had no reference to the $30,000 appropriated "for operation" under said Section 7 but referred to the $50,000 item under appropriations "For Personal Services" for such counsel as the Attorney General deemed necessary in the defense or prosecution of proceedings wherein the State of Missouri was a party in interest. The factual, as well as the legal, issues sufficiently differentiate the cases.
Appellant Weatherby rendered personal services in furnishing "opinions." By distinctly specifying the sums appropriated for enumerated personal services rendered the Legal Department, the General Assembly evidenced an intent within Section 19, Article 10, of our Constitution in the enactment of said Section 7 not to pay for "personal service" out of moneys appropriated for "operation" of the Legal Department.
The motion is overruled. *Page 862